Order entered March 4, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00110-CV

                   PRASHANT PRABHULKAR, Appellant

                                        V.

               PROGRESSIVE AUTO INSURANCE, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-03030-2018

                                     ORDER

      Before the Court is appellant’s March 2, 2020 motion for an extension of

time to file the clerk’s and reporter’s records. Appellant filed a Statement of

Inability to Afford Payment of Court Costs or an Appeal Bond in this Court.

Accordingly, appellant is allowed to proceed without payment of this Court’s filing

fees. See TEX. R. APP. P. 20.1(a), (c). However, fees charged by the trial court

clerk or court reporter for preparation of their respective records are governed by

Texas Rule of Civil Procedure 145. See id. 20.1(a). To obtain a free appellate
record, appellant must follow the procedure set forth in rule 145 of the rules of

civil procedure. See TEX. R. CIV. P. 145.

      In light of these circumstances, we GRANT appellant’s motion as follows.

We order appellant to file, by March 27, 2020, either written verification that he

has paid or made arrangements to pay for the clerk’s and reporter’s records or

documentation demonstrating that appellant has been found entitled to proceed

without payment of costs for the appellate record.

      We DIRECT the Clerk of this Court to send a copy of this order to Lynne

Finley, Collin County District Clerk; Antoinette Varela, Official Court Reporter

for the 366th Judicial District Court; and all parties.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE